Citation Nr: 0823111	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is legally entitled to VA benefits, 
including disability compensation and nonservice-connected 
pension benefits, based on service in the Merchant Marines 
under the Army Transportation Corps and/or alleged Recognized 
Guerrilla Service.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The appellant served in the Merchant Marines under the Army 
Transportation Corps for the period from December 1945 to 
December 1946.  He also had civilian service with the 
Philippine Guerrillas of Panay Islands for the period from 
April 1943 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas.  During this appeal, the appellant's 
claim was transferred to the RO in Manila, the Republic of 
the Philippines.


FINDINGS OF FACT

1.  The appellant was notified by letter dated February 23, 
2004, that his claim for service-connected compensation and 
nonservice-connected disability pension benefits was denied 
on the basis that he had no recognized service for VA 
benefits purposes.  

2.  A notice of disagreement with this determination was 
received in January 2005.

3.  A statement of the case in this matter was issued to the 
appellant on October 24, 2005; the cover letter advised him 
that to perfect his appeal in the matter he had to submit a 
Substantive Appeal within 60 days or within the remainder, if 
any, of the one year period following date of notification of 
the rating decision appealed.

4. The appellant's VA Form 9 (or Substantive Appeal) was 
received on February 2, 2006.


CONCLUSION OF LAW

As the appellant did not timely perfect an appeal as to the 
issue of whether he is legally entitled to VA benefits, 
including disability compensation and nonservice-connected 
pension benefits, based on service in the Merchant Marines 
under the Army Transportation Corps and/or alleged Recognized 
Guerrilla Service, the Board has no jurisdiction to address 
the matter.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 20.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), does not apply in the instant case.  At 
issue in this case is the timeliness of the appellant's 
Substantive Appeal pertaining to the issue of whether the 
appellant is legally entitled to VA benefits, including 
disability compensation and nonservice-connected pension 
benefits, based on service in the Merchant Marines under the 
Army Transportation Corps and/or alleged Recognized Guerrilla 
Service.  The facts as to the date of receipt of the 
Substantive Appeal are not in dispute.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

Nevertheless, a May 2008 letter informed the appellant he had 
not complied with the time limits for filing a Substantive 
Appeal and told him how he could appeal the determination 
that his appeal was untimely.  As this appeal requires a 
strictly legal determination, there is no reasonable 
possibility that further notification or assistance to the 
appellant would aid in substantiating his claim; a remand for 
such development is, therefore, not warranted.  38 U.S.C.A. § 
5103A (West 2002).  The evidentiary record in the matter of 
timeliness is complete; the critical facts are determined by 
what was already received for the record (and when).

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2007).  A Substantive 
Appeal must either indicate that all of the issues presented 
in applicable statement(s) of the case and supplemental 
statement(s) of the case are being appealed or must specify 
the particular issue(s) being appealed.  It should also set 
out specific arguments related to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination being appealed.  38 C.F.R. § 20.202 (2007).  
The Substantive Appeal must be filed within 60 days after 
mailing of the statement of the case, or within the remainder 
of the 1 year period from the mailing of notification of the 
determination being appealed.  38 C.F.R. § 20.302 (2007).  
Extensions of time for filing a Substantive Appeal may be 
granted for good cause.  38 C.F.R. § 20.303 (2007).

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2007).  
In the instant case, notification of the denial of the 
appellant's claim for service-connected compensation and 
nonservice-connected disability pension benefits on the basis 
of no recognized service for VA benefits purposes was mailed 
to the appellant's latest address of record on February 23, 
2004.  The appellant filed a timely (received in January 
2005) notice of disagreement with respect to this 
determination.  A statement of the case addressing this 
matter was mailed to the appellant's most recent address of 
record on October 24, 2005.  The cover letter to the 
statement of the case notified the appellant that to perfect 
his appeal in the matter he had to file a Substantive Appeal; 
notified him of what the Substantive Appeal must contain; 
advised him of the time limits (60 days from mailing of the 
statement of the case cover letter or one year from mailing 
of the notice of the determination appealed) for filing the 
Substantive Appeal; and informed him of the requirements for 
requesting an extension of time to file his Substantive 
Appeal.  38 C.F.R. § 19.30 (2007).  Accordingly, he had until 
December 24, 2005, (60 days from the mailing of the statement 
of the case) to submit a timely response/Substantive Appeal.  
He did not request an extension of time to file a substantive 
appeal for good cause.  Instead, he submitted a VA Form 9, 
dated December 1, 2005, that was received by VA on February 
2, 2006.  

A May 2008 letter from the Board to the appellant notified 
him that his Substantive Appeal had not been timely filed.  
He was given 60 days to submit any information or evidence as 
to the issue of timeliness of his Substantive Appeal; he was 
also informed that he may request a hearing on this matter.  
The 60-day period has expired and no response has been 
received from the appellant.

The Board acknowledges that the appellant's VA Form 9 was 
signed and dated within the 60-day appeal period (December 1, 
2005).  However, the date that determines whether a 
Substantive Appeal has been timely filed is the date of 
receipt at VA.  The date stamped on the appellant's VA Form 9 
is February 2, 2006.  Additionally, a response postmarked 
prior to expiration of the time limit will be accepted as 
timely filed.  38 C.F.R. § 20.305(a) (2007).  In the present 
case, the envelope in which the appellant's VA Form 9 was 
received is not associated with the claims file.  Therefore, 
the postmark date is presumed to be five days prior to the 
date of receipt by VA excluding Saturdays, Sundays, and legal 
holidays.  Id.  The appellant's VA Form 9 is presumed to be 
postmarked on January 26, 2006; this is still more than one 
month too late.  

In sum, the evidence of record shows the appellant did not 
timely submit a Substantive Appeal.  Consequently, there is 
no need to address the matter of adequacy of the Substantive 
Appeal under 38 C.F.R. § 20.202.  Absent a timely Substantive 
Appeal/VA Form 9 or a timely request for an extension of time 
for submission, the Board is without jurisdiction to 
adjudicate the claim, and the appeal in the matter must be 
dismissed.  38 C.F.R. § 20.101.  The law and regulations are 
controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant did not submit a timely substantive appeal and 
the issue of whether the appellant is legally entitled to VA 
benefits, including disability compensation and nonservice-
connected pension benefits, based on service in the Merchant 
Marines under the Army Transportation Corps and/or alleged 
Recognized Guerrilla Service is dismissed for lack of 
jurisdiction.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


